Title: To Benjamin Franklin from Ezra Stiles, 7 March 1766
From: 
To: 


Dear Sir
Newport March. 7th. 1766.
This waits upon you by Dr. Grant, with whom I have had the pleasure of an acquaintance during his Residence in Newport the winter past. He was educated at Aberdeen and received the Finishings in Medical Literature at Edinburgh and Paris. Your Reputation in the learned World excites a Curiosity in Gentlemen of Taste and Erudition to be known especially to one of your Humanity and Politeness. Permit me therefore to ask your kind Notice of my amiable Friend, in addition to the numerous Favors by which you have condescended to make me, my Dear Sir, Your most affectionate Friend and obliged humble Servant
Ezra Stiles
To Dr. Benja. Franklin FRS. London
 
Endorsed: By Dr Grant who sailed on Board the America 9th. Mar. 1766.
